
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.6.1


    


THE MACERICH COMPANY
2005 DEFERRED COMPENSATION PLAN
FOR SENIOR EXECUTIVES
(Effective January 1, 2005)

--------------------------------------------------------------------------------



THE MACERICH COMPANY
2005 DEFERRED COMPENSATION PLAN
FOR SENIOR EXECUTIVES

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I   TITLE AND DEFINITIONS   1   1.1   Title   1   1.2   Definitions   1
ARTICLE II   PARTICIPATION   3   2.1   Participation   3 ARTICLE III   DEFERRAL
ELECTIONS   3   3.1   Elections to Defer Compensation   3   3.2   Investment
Elections   4 ARTICLE IV   PARTICIPANT ACCOUNTS   5   4.1   Deferral Account   5
  4.2   Company Matching Account   6 ARTICLE V   VESTING   6   5.1   Deferral
Account   6   5.2   Company Matching Account   6 ARTICLE VI   DISTRIBUTIONS   7
  6.1   Time and Form of Distribution   7   6.2   Small Benefits   7   6.3  
Change in Election of Time and Form of Distribution   8 ARTICLE VII   HARDSHIP
DISTRIBUTIONS   8   7.1   Hardship Distribution   8 ARTICLE VIII   LIFE
INSURANCE FOR ELIGIBLE EMPLOYEES   8   8.1   Life Insurance Coverage   8 ARTICLE
IX   ADMINISTRATION   9   9.1   Members   9   9.2   Committee Action   9   9.3  
Powers and Duties of the Committee   9   9.4   Construction and Interpretation  
9   9.5   Information   10   9.6   Compensation, Expenses and Indemnity   10  
9.7   Quarterly Statements   10 ARTICLE X   MISCELLANEOUS   10   10.1  
Unsecured General Creditor   10   10.2   Restriction Against Assignment   10  
10.3   Withholding   11   10.4   Amendment, Modification, Suspension or
Termination   11   10.5   Governing Law   11   10.6   Receipt or Release   11  
10.7   Payments on Behalf of Persons under Incapacity   12   10.8   Headings,
etc. Not Part of Agreement   12   10.9   Limitation on Participants' Rights   12
ARTICLE XI   CLAIMS PROCEDURE   12   11.1   Claims Procedure   12

--------------------------------------------------------------------------------



THE MACERICH COMPANY
2005 DEFERRED COMPENSATION PLAN
FOR SENIOR EXECUTIVES
(Effective January 1, 2005)

        The Macerich Company (the "Company") hereby establishes this deferred
compensation plan (the "Plan"), effective January 1, 2005, to provide
supplemental retirement income benefits through deferrals of salary and bonuses.

ARTICLE I
TITLE AND DEFINITIONS

1.1   Title.

        This Plan shall be known as The Macerich Company 2005 Deferred
Compensation Plan for Senior Executives.

1.2   Definitions.

        Whenever the following words and phrases are used in this Plan, with the
first letter capitalized, they shall have the meanings specified below.

        "Account" or "Accounts" shall mean a Participant's Deferral Account
and/or Company Matching Account.

        "Beneficiary" means (a) in the case of a Participant who is a
participant in the Prior Plan, the beneficiary designated under the Prior Plan
by the Participant to receive benefits in the event of the Participant's death
or (b) in the case of a Participant who is not a participant in the Prior Plan,
the person or persons, including a trustee, personal representative or other
fiduciary, last designated in writing by a Participant in accordance with
procedures established by the Committee to receive the benefits specified
hereunder in the event of the Participant's death. If there is no valid
Beneficiary designation in effect, or if there is no surviving designated
Beneficiary, then the Participant's surviving spouse shall be the Beneficiary.
If there is no surviving spouse to receive any benefits payable in accordance
with the preceding sentence, the duly appointed and currently acting personal
representative of the Participant's estate (which shall include either the
Participant's probate estate or living trust) shall be the Beneficiary. In any
case where there is no such personal representative of the Participant's estate
duly appointed and acting in that capacity within 90 days after the
Participant's death (or such extended period as the Committee determines is
reasonably necessary to allow such personal representative to be appointed, but
not to exceed 180 days after the Participant's death), then Beneficiary shall
mean the person or persons who can verify by affidavit or court order to the
satisfaction of the Committee that they are legally entitled to receive the
benefits specified hereunder. In the event any amount is payable under the Plan
to a minor, payment shall not be made to the minor, but instead be paid (a) to
that person's living parent(s) to act as custodian, (b) if that person's parents
are then divorced, and one parent is the sole custodial parent, to such
custodial parent, or (c) if no parent of that person is then living, to a
custodian selected by the Committee to hold the funds for the minor under the
Uniform Transfers or Gifts to Minors Act in effect in the jurisdiction in which
the minor resides. If no parent is living and the Committee decides not to
select another custodian to hold the funds for the minor, then payment shall be
made to the duly appointed and currently acting guardian of the estate for the
minor or, if no guardian of the estate for the minor is duly appointed and
currently acting within 60 days after the date the amount becomes payable,
payment shall be deposited with the court having jurisdiction over the estate of
the minor.

        "Board of Directors" or "Board" shall mean the Board of Directors of The
Macerich Company.

        "Bonus" shall mean any incentive compensation payable to a Participant
in addition to the Participant's Salary prior to any deferrals under this Plan
or any salary reduction contributions to a plan described in Section 401(k) of
the Code or Section 125 of the Code.

--------------------------------------------------------------------------------




        "Code" shall mean the Internal Revenue Code of 1986, as amended.

        "Committee" shall mean the Committee appointed pursuant to Section 9.1
of this Plan.

        "Company" shall mean The Macerich Company, its subsidiaries and
successors and, where the context warrants, The Macerich Partnership, L.P.,
Macerich Property Management Company, LLC, Macerich Management Company, Westcor
Partners, LLC, Westcor Realty Limited Partnership and Macerich Westcor
Management Company.

        "Company Matching Account" shall mean the bookkeeping account maintained
by the Committee for each Participant that is credited with an amount equal to
(1) the Company Matching Amount, and (2) earnings or losses thereon pursuant to
Section 4.2.

        "Company Matching Amount" shall mean an amount equal to a percentage,
determined by the Company in its sole discretion, of the amount of Compensation
deferred under the Plan for the Plan Year.

        "Compensation" shall mean the Salary and Bonus that the Participant is
entitled to for services rendered to the Company.

        "Deferral Account" shall mean the bookkeeping account maintained by the
Committee for each Participant that is credited with amounts equal to (1) the
portion of the Participant's Salary that he or she elects to defer, (2) the
portion of the Participant's Bonus that he or she elects to defer, and
(3) earnings or losses thereon pursuant to Section 4.1.

        "Earnings Rate" shall mean, for each Fund, an amount equal to the net
rate of gain or loss on the assets of such Fund determined for each business
day.

        "Effective Date" of this Plan shall mean January 1, 2005.

        "Eligible Employee" for any Plan Year shall mean each key executive of
the Company designated by the Committee whose annualized Salary is equal to or
greater than $120,000. Notwithstanding the foregoing, any key executive of the
Company designated by the Committee who is a participant in the Prior Plan shall
be an Eligible Employee for purposes of this Plan.

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

        "Fund" or "Funds" shall mean one or more of the investment funds
designated in Section 3.2(a).

        "Key Employee" shall mean any Participant who is a "key employee" of the
Company as defined in Section 416(i) of the Code.

        "Participant" shall mean any Eligible Employee who elects to defer
compensation in accordance with Section 3.1.

        "Payment Eligibility Date" shall mean the first day of the month
following the day on which a Participant terminates employment or dies;
provided, however, that if a Participant is a Key Employee and his or her
employment terminates for any reason other than death, then the Payment
Eligibility Date shall mean the last day of the six-month period immediately
following the Participant's termination of employment (or, if the Participant
dies prior to the end of such six-month period, the date of the Participant's
death). Notwithstanding the foregoing, a termination of employment shall not be
deemed to have occurred for any purpose under the Plan unless such termination
of employment constitutes a "separation from service" as defined under
Section 409A (or other applicable section) of the Code and any regulations
promulgated thereunder.

        "Plan" shall mean The Macerich Company 2005 Deferred Compensation Plan
for Senior Executives set forth herein, now in effect, or as amended from time
to time.

        "Plan Year" shall mean the 12 consecutive month period beginning on
January 1 each year.

2

--------------------------------------------------------------------------------




        "Prior Plan" shall mean The Macerich Company Deferred Compensation Plan
for Senior Executives, as amended.

        "Salary" shall mean the Participant's base pay prior to any deferrals
under this Plan or any other nonqualified elective plan of deferred compensation
maintained by the Company or any salary reduction contributions to a plan
described in Section 401(k) of the Code or Section 125 of the Code.

ARTICLE II
PARTICIPATION

2.1   Participation.

        Participation in the Plan is voluntary. An Eligible Employee shall
become a Participant in the Plan by electing to defer Compensation in accordance
with Section 3.1.

ARTICLE III
DEFERRAL ELECTIONS

3.1   Elections to Defer Compensation.

        (a)    Elections to Defer.    Each Eligible Employee may elect to defer
Compensation for any Plan Year by filing with the Committee an election that
conforms to the requirements of this Section 3.1, on a form provided by the
Committee, no later than the December 15 immediately preceding such Plan Year
(or such later date that the Committee determines, but in no event later than
December 31) in which the Compensation is to be earned. The Committee shall
notify each Eligible Employee of his or her eligibility to participate in the
Plan at least 10 days prior to the time he or she must file an election for
participation. Each participation election shall signify the portion of the
Eligible Employee's Salary or Bonus, as applicable, that he or she elects to
defer.

        (b)    Amount of Deferrals.    Subject to the limitation described in
the second sentence of this Section 3.1(b), the amount of Compensation that an
Eligible Employee may elect to defer is as follows:

        (1)   Any percentage of Salary up to 50%, except that Mace Siegel, Dana
Anderson, Arthur Coppola and Edward Coppola may each defer up to 100% of Salary,
which Salary percentage shall be deferred ratably over the Plan Year; and/or

        (2)   Any percentage of Bonus, if any, up to 100%.

Notwithstanding the foregoing, the maximum amount of Compensation that an
Eligible Employee may defer under this Plan and any other nonqualified elective
plan of deferred compensation maintained by the Company shall be reduced by the
amount of Compensation that the Eligible Employee could have deferred under any
qualified cash or deferred arrangement as described in Section 401(k) of the
Code (a "401(k) Plan") without violating Section 402(g) of the Code or the
maximum elective contributions permitted under the terms of the 401(k) Plan.

        (c)    Effect of Election.    An election to defer Salary for a Plan
Year shall apply to all Salary earned during each pay period beginning in such
Plan Year, and an election to defer Bonuses for a Plan Year shall apply to any
Bonus earned during such Plan Year. Notwithstanding the foregoing, an individual
who becomes an Eligible Employee during a Plan Year may elect to participate in
the Plan during such Plan Year by filing such written application with the
Committee no later than the 30th day following the date on which such individual
becomes an Eligible Employee. An election filed in accordance with the preceding
sentence shall be effective solely with respect to

3

--------------------------------------------------------------------------------



Salary and that portion of any Bonus earned on or after the first day of the
first complete pay period commencing after the filing of such election.

        (d)    Irrevocability.    Any election filed pursuant to this
Section 3.1 shall apply only prospectively and shall be irrevocable for the Plan
Year (or portion thereof) to which such election applies.

        (e)    Withholding Taxes.    Any deferral election that, either alone or
in combination with a deferral election under this or any other nonqualified
elective deferred compensation plan maintained by the Company (hereinafter
referred to as an "Other Plan"), would reduce the Compensation payable to a
Participant for a Plan Year to an amount less than the amount of federal, state
and local withholding taxes applicable to his or her total deferred and
nondeferred Compensation for such Plan Year and to any of his or her Company
Matching Amounts (under this Plan and/or an Other Plan) that are subject to
withholding taxes for such Plan Year shall be subject to the Company's receipt
from the Participant of an amount equal to the excess of such withholding taxes
over the nondeferred Compensation payable to the Participant (the "Withholding
Tax Deficiency") on or before December 31 of such Plan Year. In the event that a
Participant fails to timely pay to the Company the total amount of such
Withholding Tax Deficiency, the Company shall reduce the amount credited to a
Participant's Deferral Account under this Plan or to the Participant's account
under an Other Plan or any combination thereof, in the Company's sole
discretion, by an amount equal to the unpaid Withholding Tax Deficiency plus any
additional withholding taxes due as a result of such reduction in the amount of
the Participant's deferred Compensation for the Plan Year. In addition, in the
event of a reduction in the amount of a Participant's Compensation that is
deferred under this Plan pursuant to the preceding sentence, the Company shall
reduce the amount of any Company Matching Amount under this Plan for the
Participant for the Plan Year to reflect such reduction in the amount of
deferred Compensation.

3.2   Investment Elections.

        (a)   At the time of making the first deferral election described in
Section 3.1, the Participant shall designate, on a form provided by the
Committee or otherwise in accordance with procedures established by the
Committee, the Fund or Funds in which the Participant's deferrals under such
election (and any subsequent deferral elections) and corresponding Company
Matching Amounts will be deemed to be invested for purposes of determining the
amount of earnings or losses to be credited to the Participant's Accounts. As of
the Effective Date, the Funds shall be the following:

1.Northwestern Mutual Life Guaranteed Interest Fund

2.Northwestern Mutual Life Money Market Fund

3.Northwestern Mutual Life Select Bond Fund

4.Northwestern Mutual Life High Yield Bond Fund

5.Northwestern Mutual Life Balanced Fund

6.Northwestern Mutual Life Index 500 Stock Fund

7.Mason Street Advisors Large Cap Core Stock Fund

8.Northwestern Mutual Life Growth Stock Fund

9.Franklin Templeton International Equity Fund

10.Northwestern Mutual Life Aggressive Growth Stock Fund

11.Northwestern Mutual Life Index 400 Stock Fund

4

--------------------------------------------------------------------------------



12.Russell Real Estate Securities Fund

13.T. Rowe Price Small Cap Value Fund

        (b)   In making the designation pursuant to this Section 3.2, the
Participant must specify, in whole numbers, the percentage of his or her
Deferral Account and Company Matching Account that shall be deemed to be
invested in one or more of the Funds. Effective as of the end of the day on
which the Committee receives the Participant's election, a Participant may
change the designation made under this Section 3.2 by filing an election in
accordance with procedures established by the Committee. If a Participant fails
to elect a Fund under this Section 3.2, he or she shall be deemed to have
elected the Northwestern Mutual Life Money Market Fund.

        (c)   The Earnings Rate of each Fund shall be used to determine the
amount of earnings or losses to be credited to the Participant's Accounts under
Article IV. The Company reserves the right to increase or decrease the number of
the Funds listed in Section 3.2(a), as well as the right to designate other
investment funds as the Funds (instead of those currently listed in
Section 3.2(a)) for purposes of this Plan.

        (d)   Notwithstanding the Participant's ability to designate the Funds
in which his or her Accounts shall be deemed to be invested, the Company shall
have no obligation to invest any funds in accordance with any Participant's
election. A Participant's Accounts shall merely be bookkeeping entries on the
Company's books, and no Participant shall obtain any interest in any Funds.

ARTICLE IV
PARTICIPANT ACCOUNTS

4.1   Deferral Account.

        The Committee shall establish and maintain a Deferral Account for each
Participant under the Plan. Each Participant's Deferral Account shall be divided
into separate subaccounts ("investment fund subaccounts"), each of which
corresponds to an investment fund elected by the Participant pursuant to
Section 3.2. A Participant's Deferral Account shall be credited as follows:

        (a)   As of the last date of each month, the Committee shall credit the
investment fund subaccounts of the Participant's Deferral Account with an amount
equal to Salary deferred by the Participant during each pay period ending in
that month in accordance with the Participant's election under Section 3.2(a);
that is, the portion of the Participant's deferred Salary that the Participant
has elected to be deemed to be invested in a certain Fund shall be credited to
the investment fund subaccount corresponding to that Fund;

        (b)   As of the last day of the month in which the Bonus or partial
Bonus would have been paid, the Committee shall credit the investment fund
subaccounts of the Participant's Deferral Account with an amount equal to the
portion of the Bonus deferred by the Participant's election under
Section 3.2(a); that is, the portion of the Participant's deferred Bonus that
the Participant has elected to be deemed to be invested in a particular Fund
shall be credited to the investment fund subaccount corresponding to that Fund;
and

        (c)   As of the end of each business day, each investment fund
subaccount of a Participant's Deferral Account shall be credited with earnings
or losses in an amount equal to that determined by multiplying the balance of
such investment fund subaccount as of the end of the prior business day by the
Earnings Rate for the corresponding Fund for the day of crediting.

5

--------------------------------------------------------------------------------






4.2   Company Matching Account.

        The Committee shall establish and maintain a separate Company Matching
Account for each Participant under the Plan. Each Participant's Company Matching
Account shall be divided into separate investment fund subaccounts corresponding
to the investment funds elected by the Participant pursuant to Section 3.2. A
Participant's Company Matching Account shall be credited as follows:

        (a)   As of the last day of each Plan Year or at more frequent intervals
as determined by the Committee, the Company shall credit the investment fund
subaccounts of the Participant's Company Matching Account with an amount equal
to the Company Matching Amount, if any, applicable to that Participant; that is,
the portion of the Company Matching Amount, if any, which the Participant
elected to be deemed to be invested in a certain Fund shall be credited to the
corresponding investment fund subaccount; and

        (b)   As of the end of each business day, each investment fund
subaccount of a Participant's Company Matching Amount shall be credited with
earnings or losses in an amount equal to that determined by multiplying the
balance of such investment fund subaccount as of the end of the prior business
day by the Earnings Rate for the corresponding Fund for the day of crediting.

In addition, the Company may at any time direct the Committee to credit a
Participant's Company Matching Account with such additional amount that the
Company has determined, for any reason, to credit to such Participant.

ARTICLE V
VESTING

5.1   Deferral Account.

        A Participant's Deferral Account shall at all times be 100% vested.

5.2   Company Matching Account.

        A Participant's Company Matching Account shall at all times be 100%
vested.

6

--------------------------------------------------------------------------------



ARTICLE VI
DISTRIBUTIONS

6.1   Time and Form of Distribution.

        (a)   The amount credited to a Participant's Deferral Account and the
amount credited to his or her Company Matching Account shall be paid to the
Participant (or, in the case of his or her death, Beneficiary) in the form of a
cash lump sum payment on his or her Payment Eligibility Date. Notwithstanding
the foregoing, on a distribution election form filed simultaneously with and in
the same manner as the first deferral election form that a Participant files in
accordance with the provisions of Section 3.1 hereof, a Participant may elect to
have the amounts credited to his or her Accounts distributed to him or her in
any one of the following optional forms of distribution:

        (1)   A scheduled in-service distribution on a specified date (no
earlier than January 1 of the year following the Participant's first year of
participation in the Plan) of all or a specified percentage of the amount
credited to the Participant's Accounts (as of the specified date), with all
remaining amounts then credited or subsequently credited to the Participant's
Accounts distributed in a lump sum on the Participant's Payment Eligibility
Date; provided that, if the Participant's Payment Eligibility Date occurs prior
to the scheduled in-service distribution date, then the total amount credited to
the Participant's Accounts will be paid in a lump sum payment on the
Participant's Payment Eligibility Date;

        (2)   A cash lump sum payable on the later of some specified date or the
Participant's Payment Eligibility Date;

        (3)   A specified number of substantially equal monthly installments
(not to exceed 180) commencing on the later of a specified date or the
Participant's Payment Eligibility Date;

        (4)   A specified number of substantially equal annual installments (not
to exceed 15) commencing on the later of a specified date or the Participant's
Payment Eligibility Date; or

        (5)   Any other method selected by the Participant that is approved by
the Committee in its sole and absolute discretion, provided that payment is not
made or payments do not begin before the Participant's Payment Eligibility Date.

        (b)   An election made under Section 6.1(a) shall apply to all amounts
deferred for all Plan Years under this Plan and may be changed only in
accordance with Section 6.3.

        (c)   The Participant's Accounts shall continue to be credited with
earnings or losses pursuant to Article IV of the Plan until all amounts credited
to his or her Accounts under the Plan have been distributed.

        (d)   For all purposes under this Plan, a Participant shall not be
considered terminated from employment if the Participant remains employed by The
Macerich Company, any of its subsidiaries, The Macerich Partnership, L.P.,
Macerich Property Management Company, LLC, Macerich Management Company, Westcor
Partners, LLC, Westcor Realty Limited Partnership or Macerich Westcor Management
Company.

        (e)   In the event of the death of a Participant, the benefits described
in this Section 6.1 shall be paid to the Participant's Beneficiary in accordance
with the Participant's election hereunder.

6.2   Small Benefits.

        Notwithstanding anything herein contained to the contrary, if the amount
distributable in a form other than a cash lump sum to a Participant (or to the
Beneficiary of a Participant as a result of the

7

--------------------------------------------------------------------------------




Participant's death) is less than $10,000, such amount shall be paid in the form
of a cash lump sum to the Participant (or Beneficiary); provided, however, that
if this provision would cause amounts deferred under this Plan to be included in
the income of a Participant prior to the date of distribution, this provision
shall not apply and distributions to each Participant shall be in accordance his
or her election under this Plan.

6.3   Change in Election of Time and Form of Distribution.

        A Participant may elect to change his or her distribution election under
Section 6.1 by filing a new election with the Committee; provided, however, that
(i) no such election shall be effective until one year after the date on which
the election is made, (ii) the first payment with respect to which such election
is made must be deferred for a period of not less than five years from the date
such payment would otherwise have been made (except for distributions on account
of death or hardship distributions), and (iii) any election related to a payment
that commences on any date other than the Payment Eligibility Date shall only be
effective if it is made at least twelve months prior to the date of the first
scheduled payment under such election.

ARTICLE VII
HARDSHIP DISTRIBUTIONS

7.1   Hardship Distribution.

        (a)   Upon written request of a Participant, the Committee may, in its
sole discretion, make a lump sum payment and/or accelerate the payment of
installment payments due to a Participant in order to meet a severe financial
hardship to the Participant resulting from (1) an illness or accident of the
Participant, the Participant's spouse or a dependent (as defined in
Section 152(a) of the Code) of the Participant, (2) loss of the Participant's
property due to casualty, or (3) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. However, no payment shall be made under this Section 7.1 to the
extent that a hardship is or may be relieved (1) through reimbursement or
compensation by insurance or otherwise or (2) by liquidation of the
Participant's assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship. The amount of any hardship lump sum
payment and/or accelerated amount shall not exceed the lesser of (1) the amount
required to meet the immediate financial need created by such hardship plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution or (2) the entire amounts credited to the Participant's Accounts.
The amount of any such payment shall be deducted from the amount credited to the
Participant's Accounts, pro rata from among each of the investment subaccounts
of the Participant's Deferral Account and Company Matching Account. The
remaining amounts credited to a Participant's Accounts shall be distributed in
accordance with the Participant's distribution election.

ARTICLE VIII
LIFE INSURANCE FOR ELIGIBLE EMPLOYEES

8.1   Life Insurance Coverage.

        Each Eligible Employee shall be eligible for life insurance coverage
pursuant to the provisions of Article VIII of the Company's Deferred
Compensation Plan for Senior Executives.

8

--------------------------------------------------------------------------------




ARTICLE IX
ADMINISTRATION

9.1   Members.

        A Committee shall be appointed by, and serve at the pleasure of, the
Board of Directors. The number of members comprising the Committee shall be
determined by the Board, which may from time to time vary the number of members.
A member of the Committee may resign by delivering a written notice of
resignation to the Board. The Board may remove any member by delivering a
certified copy of its resolution of removal to such member. Vacancies in the
membership of the Committee shall be filled promptly by the Board.

9.2   Committee Action.

        The Plan shall be administered by the Committee. The Committee shall act
at meetings by affirmative vote of a majority of the members of the Committee.
Any action permitted to be taken at a meeting may be taken without a meeting if,
prior to such action, a written consent to the action is signed by all members
of the Committee and such written consent is filed with the minutes of the
proceedings of the Committee. A member of the Committee shall not vote or act
upon any matter which relates solely to himself or herself as a Participant. The
Chairman or any other member or members of the Committee designated by the
Chairman may execute any certificate or other written direction on behalf of the
Committee.

9.3   Powers and Duties of the Committee.

        (a)   The Committee, on behalf of the Participants and their
Beneficiaries, shall enforce the Plan in accordance with its terms, shall be
charged with the general administration of the Plan, and shall have all powers
necessary to accomplish its purposes, including, but not by way of limitation,
the following:

        (1)   To determine all questions relating to the eligibility of
employees to participate;

        (2)   To construe and interpret the terms and provisions of this Plan;

        (3)   To compute the Earnings Rate for each Fund in accordance with the
terms of the Plan;

        (4)   To compute and certify to the amount and kind of benefits payable
to Participants and their Beneficiaries;

        (5)   To maintain all records that may be necessary for the
administration of the Plan;

        (6)   To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;

        (7)   To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof; and

        (8)   To appoint a plan administrator or any other agent, and to
delegate to them such powers and duties in connection with the administration of
the Plan as the Committee may from time to time prescribe.

9.4   Construction and Interpretation.

        The Committee shall have full discretion to construe and interpret the
terms and provisions of this Plan, which interpretation or construction shall be
final and binding on all parties, including but not

9

--------------------------------------------------------------------------------




limited to the Company and any Participant or Beneficiary. The Committee shall
administer such terms and provisions in a uniform and nondiscriminatory manner
and in full accordance with any and all laws applicable to the Plan.

9.5   Information.

        To enable the Committee to perform its functions, the Company shall
supply full and timely information to the Committee on all matters relating to
the Compensation of all Participants, their death or other cause of termination,
and such other pertinent facts as the Committee may require.

9.6   Compensation, Expenses and Indemnity.

        (a)   The members of the Committee shall serve without compensation for
their services hereunder.

        (b)   The Committee is authorized at the expense of the Company to
employ such legal counsel as it may deem advisable to assist in the performance
of its duties hereunder. Expenses and fees in connection with the administration
of the Plan shall be paid by the Company.

        (c)   To the extent permitted by applicable state law, the Company shall
indemnify and save harmless the Committee and each member thereof, the Board of
Directors and any delegate of the Committee who is an employee of the Company
against any and all expenses, liabilities and claims, including legal fees to
defend against such liabilities and claims arising out of their discharge in
good faith of responsibilities under or incident to the Plan, other than
expenses and liabilities arising out of willful misconduct. This indemnity shall
not preclude such further indemnities as may be available under insurance
purchased by the Company or provided by the Company under any bylaw, agreement
or otherwise, as such indemnities are permitted under state law.

9.7   Quarterly Statements.

        Under procedures established by the Committee, a Participant shall
receive a statement with respect to such Participant's Accounts as soon as
practicable following the end of each calendar quarter ending on March 31,
June 30, September 30 or December 31.

ARTICLE X
MISCELLANEOUS

10.1 Unsecured General Creditor.

        Participants and their Beneficiaries, heirs, successors, and assigns
shall have no legal or equitable rights, claims, or interest in any specific
property or assets of the Company. No assets of the Company shall be held under
any trust, or held in any way as collateral security for the fulfilling of the
obligations of the Company under this Plan. Any and all of the Company's assets
shall be, and remain, the general, unpledged, unrestricted assets of the
Company. The Company's obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Company to pay money in the future, and
the rights of the Participants and Beneficiaries shall be no greater than those
of unsecured general creditors.

10.2 Restriction Against Assignment.

        The Company shall pay all amounts payable hereunder only to the person
or persons designated by the Plan and not to any other person or corporation. No
part of a Participant's Accounts shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall a Participant's Accounts be subject to execution by levy,
attachment, or

10

--------------------------------------------------------------------------------




garnishment or by any other legal or equitable proceeding, nor shall any such
person have any right to alienate, anticipate, commute, pledge, encumber, or
assign any benefits or payments hereunder in any manner whatsoever. If any
Participant, Beneficiary or successor in interest is adjudicated bankrupt or
purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Committee, in its discretion, may cancel such distribution or payment (or
any part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.

10.3 Withholding.

        (a)   There shall be deducted from each payment made under the Plan all
taxes which are required to be withheld by the Company in respect to such
payment. The Company shall have the right to reduce any payment by the amount of
cash sufficient to provide the amount of said taxes.

        (b)   In the event that a Participant defers compensation in excess of
the amount required to be withheld for federal, state or local tax purposes, the
provisions of Section 3.1(e) shall apply.

10.4 Amendment, Modification, Suspension or Termination.

        The Company may amend, modify, suspend or terminate the Plan in whole or
in part. The Committee may amend the Plan to (a) ensure the Plan complies with
the requirements of Section 409A of the Code for the deferral of taxation on
deferred compensation to the time of distribution and (b) add provisions for
changes to the deferral elections and elections as to the time and manner of
distributions that comply with such requirements of Section 409A of the Code.
Notwithstanding the foregoing rights of the Company and the Committee to amend
the Plan, no amendment, modification, suspension or termination shall reduce any
amounts allocated previously to a Participant's Accounts. In the event that this
Plan is terminated, the amounts credited to a Participant's Deferral Account and
Company Matching Account shall be distributed to the Participant or, in the
event of his or her death, to his or her Beneficiary in a lump sum within thirty
(30) days following the date of termination; provided, however, if the foregoing
provision would cause the amounts deferred under this Plan to be included in the
income of Participants prior to the date of distribution, such provision shall
not apply and distributions to the Participants or their Beneficiaries shall be
made on the dates on which the Participants or their Beneficiaries would receive
benefits hereunder without regard to the termination of the Plan.
Notwithstanding the foregoing, if amounts deferred under the Plan have become
taxable to Participants as of the date of the Plan termination, distributions
shall be made as soon as practicable following the termination of the Plan. The
Company reserves the right to change the Funds as described in Section 3.2(d).

10.5 Governing Law.

        The Plan shall be governed by and construed in accordance with
Section 409A (or other applicable section) of the Code, and any regulations
promulgated thereunder, and the laws of the State of California to the extent
such laws are not preempted by the Employee Retirement Income Security Act of
1974, as amended.

10.6 Receipt or Release.

        Any payment to a Participant or the Participant's Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Committee and the Company. The
Committee may require such Participant or Beneficiary, as a condition precedent
to such payment, to execute a receipt and release to such effect.

11

--------------------------------------------------------------------------------




10.7 Payments on Behalf of Persons under Incapacity.

        In the event that any amount becomes payable under the Plan to a person
who, in the sole judgment of the Committee, is considered by reason of physical
or mental condition to be unable to give a valid receipt therefor, the Committee
may direct that such payment be made to any person found by the Committee, in
its sole judgment, to have assumed the care of such person. Any payment made
pursuant to such determination shall constitute a full release and discharge of
the Committee and the Company.

10.8 Headings, etc. Not Part of Agreement.

        Headings and subheadings in this Plan are inserted for convenience of
reference only and are not to be considered in the construction of the
provisions hereof.

10.9 Limitation on Participants' Rights.

        Participation in this Plan shall not give any Eligible Employee the
right to be retained in the Company's employ or any right or interest in the
Plan other than as herein provided. The Company reserves the right to dismiss
any Eligible Employee without any liability for any claim against the Company,
except to the extent provided herein.

ARTICLE XI
CLAIMS PROCEDURE

11.1 Claims Procedure.

        (a)    Claim.    A person who believes that he or she is being denied a
benefit to which he or she is entitled under this Plan (hereinafter referred to
as "Claimant") may file a written request for such benefit with the Committee,
setting forth his or her claim. The request must be addressed to the Committee
at the Company's then principal place of business. Within a reasonable period of
time, but not later than 90 days after receipt of a claim for benefits, the
Committee or its delegate shall notify the Claimant of any adverse benefit
determination on the claim, unless special circumstances require an extension of
time for processing the claim. In no event may the extension period exceed
90 days from the end of the initial 90-day period. If an extension is necessary,
the Committee or its delegate shall provide the Claimant with a written notice
to this effect prior to the expiration of the initial 90-day period. The notice
shall describe the special circumstances requiring the extension and the date by
which the Committee or its delegate expects to render a determination on the
claim.

        (b)    Claim Decision.    In the case of an adverse benefit
determination, the Committee or its delegate shall provide to the Claimant
written or electronic notification setting forth in a manner calculated to be
understood by the Claimant: (i) the specific reason or reasons for the adverse
benefit determination, (ii) reference to the specific Plan provisions on which
the adverse benefit determination is based, (iii) a description of any
additional material or information necessary for the Claimant to perfect the
claim and an explanation of why the material or information is necessary, and
(iv) a description of the Plan's claim review procedures and the time limits
applicable to such procedures, including a statement of the Claimant's right to
bring a civil action under Section 502(a) of ERISA following an adverse final
benefit determination on review.

        (c)    Request for Review.    Within 60 days after receipt by the
Claimant of notification of the adverse benefit determination, the Claimant or
his duly authorized representative, upon written application to the Committee,
may request that the Committee fully and fairly review the adverse benefit
determination. On review of an adverse benefit determination, upon request and
free of

12

--------------------------------------------------------------------------------






charge, the Claimant shall have reasonable access to, and copies of, all
documents, records and other information relevant to the Claimant's claim for
benefits. The Claimant shall have the opportunity to submit written comments,
documents, records, and other information relating to the claim for benefits.
The Committee's (or delegate's) review shall take into account all comments,
documents, records, and other information submitted regardless of whether the
information was previously considered in the initial adverse benefit
determination.

        (d)    Review of Decision.    Within a reasonable period of time, but
not later than 60 days after receipt of such request for review, the Committee
or its delegate shall notify the Claimant of any final benefit determination on
the claim, unless special circumstances require an extension of time for
processing the claim. In no event may the extension period exceed 60 days from
the end of the initial 60-day period. If an extension is necessary, the
Committee or its delegate shall provide the Claimant with a written notice to
this effect prior to the expiration of the initial 60-day period. The notice
shall describe the special circumstances requiring the extension and the date by
which the Committee or its delegate expects to render a final determination on
the request for review. In the case of an adverse final benefit determination,
the Committee or its delegate shall provide to the Claimant written or
electronic notification setting forth in a manner calculated to be understood by
the Claimant: (i) the specific reason or reasons for the adverse final benefit
determination; (ii) reference to the specific Plan provisions on which the
adverse final benefit determination is based; (iii) a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the Claimant's claim for benefits; and (iv) a statement of the Claimant's
right to bring a civil action under Section 502(a) of ERISA following an adverse
final benefit determination on review.

        IN WITNESS WHEREOF, the Company has caused this document to be executed
by its duly authorized officers on this            day
of                        , 2004.

    THE MACERICH COMPANY
 
 
By
    

--------------------------------------------------------------------------------


 
 
By
    

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.6.1

